     Case 3:19-cv-00970-JLS-AHG Document 156 Filed 02/12/21 PageID.7265 Page 1 of 4



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     ORTHOPAEDIC HOSPITAL,                      Case No.: 3:19-cv-00970-JLS-AHG
12                                   Plaintiff,
                                                  ORDER:
13     v.
                                                  (1) SETTING DEADLINE TO
14     DJO GLOBAL, INC. and DJO
                                                  LODGE PROPOSED
       FINANCE, LLC,
15                                                STIPULATIONS WITH THE COURT
                                  Defendants.     VIA JOINT EMAIL; and
16
17                                                (2) SETTING BRIEFING
                                                  SCHEDULE AND HEARING ON
18
                                                  DISCOVERY MOTION
19
20
21
22
23
24
25
26
27
28


                                                                      3:19-cv-00970-JLS-AHG
     Case 3:19-cv-00970-JLS-AHG Document 156 Filed 02/12/21 PageID.7266 Page 2 of 4



1           The Court held a Telephonic Discovery Conference in this matter on
2     February 11, 2021 before the Honorable Allison H. Goddard, to discuss the parties’ dispute
3     regarding “clarified” discovery responses served by Defendants DJO Global, Inc. and DJO
4     Finance, LLC (“Defendants”) on December 24, 2020, and Plaintiff Orthopaedic Hospital’s
5     (“Plaintiff”) desire to seek sanctions related to those responses. ECF No. 155.
6           As discussed during the conference, the Court will set the dispute on two separate
7     tracks in an effort to reach a resolution. Accordingly, it is ORDERED as follows:
8           (1) No later than February 17, 2021, the parties must submit a joint email to
9                 chambers at efile_goddard@casd.uscourts.gov. The email must outline each
10                side’s proposed version of a stipulation to resolve the dispute at issue, and must
11                highlight the areas of difference for the Court’s review. The Court will respond
12                with a non-binding proposed stipulation for the parties’ consideration to resolve
13                the dispute without motion practice.
14          (2) In the meantime, the Court sets the following briefing schedule for the parties to
15                brief the dispute:
16                   a. Plaintiff may file a motion seeking sanctions in connection with the dispute
17                       at issue by March 5, 2021.
18                   b. Defendants’ opposition is due by March 19, 2021;
19                   c. Plaintiff’s reply is due by March 26, 2021.
20          (3) The Court SETS a hearing on the motion for April 2, 2021 at 9:30 a.m.
21          Due to the COVID-19 public emergency, the motion hearing will take place via
22    videoconference. To facilitate this modification, the Court hereby ORDERS as follows:
23          1.       The Court will use its official Zoom videoconferencing account to hold the
24    motion hearing on the Motion to Amend. If you are unfamiliar with Zoom: Zoom is
25    available     on     computers    through     a    download     on    the    Zoom       website
26
27
28


                                                                                  3:19-cv-00970-JLS-AHG
     Case 3:19-cv-00970-JLS-AHG Document 156 Filed 02/12/21 PageID.7267 Page 3 of 4



1     (https://zoom.us/meetings) or on mobile devices through the installation of a free app.1
2     Joining a Zoom conference does not require creating a Zoom account, but it does require
3     downloading the .exe file (if using a computer) or the app (if using a mobile device).
4     Participants are encouraged to create an account, install Zoom and familiarize themselves
5     with Zoom in advance of the hearing.2 There is a free option for creating a Zoom account.
6           2.     No later than March 26, 2021, counsel for the parties must send an email to
7     the Court at efile_goddard@casd.uscourts.gov identifying the names, titles, and email
8     addresses of all participants from their side. The Court will send the Zoom invitation to all
9     participants the day before to the hearing.
10          3.     Because Zoom may quickly deplete the battery of a participant’s device, each
11    participant should ensure that their device is plugged in or that a charging cable is readily
12    available during the videoconference. Again, if possible, participants are encouraged to use
13    laptops or desktop computers for the videoconference, as mobile devices often offer
14    inferior performance. Participants shall attend the hearing by following the ZoomGov
15    Meeting hyperlink in the invitation. Participants who do not have Zoom already
16    installed on their device when they click on the ZoomGov Meeting hyperlink will be
17    prompted to download and install Zoom before proceeding. Zoom may then prompt
18    participants to enter the password included in the invitation.
19          4.     Each participant should plan to join the Zoom videoconference at least five
20    minutes before the start of the hearing to ensure that the hearing begins promptly.
21    \\
22    \\
23
24
25    1
            If possible, participants are encouraged to use laptops or desktop computers for the
      video conference, rather than mobile devices.
26
27    2
             For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
      us/categories/200101697-Getting-Started
28


                                                                                3:19-cv-00970-JLS-AHG
     Case 3:19-cv-00970-JLS-AHG Document 156 Filed 02/12/21 PageID.7268 Page 4 of 4



1           The Court may, in its discretion, vacate the hearing and take the matter under
2     submission pursuant to Civil Local Rule 7.1(d)(1) if, after reviewing the briefing, it
3     determines the matter to be suitable for determination without oral argument.
4           IT IS SO ORDERED.
5
6     Dated: February 12, 2021
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                             3:19-cv-00970-JLS-AHG
